Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al (US 2016/0035229).

As to claims 1, 8 and 16, Uchida discloses non-transitory computer readable medium (storage 30, par.186) storing a program (program running processor 20 and/or any 
capturing, by the inertial sensor, a detection result correlating to a motion of the user when walking or running (measuring acceleration and angular velocity of a user during a running exercise, par.204-205, fig.7), the detection result containing information regarding several actions occurring during one cycle of walking or running (motion information is regarding a several actions of one running cycle, starting from the user takes a step forward with the left foot illustrated in step (1) in fig.9, then takes a step forward by the right foot as illustrated in step (2) in fig.9, and then takes another step forward with the left foot again as illustrated in step (3) fig.9, so the motion information is measured from first landing of the left foot to second landing of the left foot, par.218, and measuring motion information, such as propulsion force/efficiency in one step including landing, stepping and kicking in one step/cycle of running, as best seen in fig.27-31, par.281-287);
analyzing, by the processor that is housed separately from the inertial sensor (processor 20 is separately housed from sensors 12 and 14, as best seen in fig.2), motion information in walking or running of the user by using the detection result from the inertial sensor to calculate a propulsion force for each action occurring including: (i) a braking action (propulsive force that can be calculated from graph in fig.28 at landing action during the one step, since propulsion force 2 matches the advancing direction maximum acceleration, end of par.282, fig.28-31), (ii) an action involving returning the especially propulsion force 2 that matches the advancing direction maximum acceleration, so every advanced acceleration point measured during one step of running in figure 28 is an indication of propulsion force at each action in that one step of running, end of par.282, as best seen in fig.27-28 propulsion force is measured for a multiple time-series points during one step of running, which includes several actions during that one step)(also propulsion efficiency 1 and 2 are index of whether or not a kicking force is effectively converted into a propulsion force is a measurement of propulsion force at each action including landing, stepping and kicking in one cycle/step of running during a time period, as best seen in fig.29-31, par.283-287);
displaying, by a display (display 3, par.174 and par.184 and/or display 170, par.200, fig.2), information regarding the propulsion force for each action occurring during the one cycle of walking or running (displaying information regarding propulsion force, par.319-320, a numerical value of the present propulsion force 1 or an average value 
providing, by the display, advice based on the calculated propulsion force for each action occurring during the one cycle of walking or running (in a case where the propulsion force 1 is lower than the threshold value, display or voice of an advice such as the content that "there is a possibility that a kicking force may act upward; run in such a state of capturing the ground with the entire sole instead of kicking", may be performed on the display unit 170, par.320-322, message image 443 displays evaluation information for a result of the user's running, a message for improving running attainments based on propulsion force/efficiency, par.378, fig.38).



As to claim 3, Uchida discloses the motion analysis apparatus, wherein the action of the user includes at least one of (i) an action using at least one of an inertial force and the gravity (three-axis accelerations of the e frame by using the coordinate conversion matrix C.sub.b.sup.e, and removes an gravitational acceleration component, par.209-210 and par.225), (ii) an action using rotation of at least a part of the body (par.267), and (iii) an action using muscle strength of the body (running or walking strengthen the muscles, par.174 and par.352).

As to claim 4, Uchida discloses the motion analysis apparatus, wherein information regarding the propulsion force caused by the right foot of the user, and information regarding a propulsion force caused by the left foot of the user (motion measurements is done from landing to the next landing of the foot of the user, the user takes a step forward with the left foot, as illustrated in (1) to (4) of FIG. 9 and figure 28-29, the first analysis information generation section 273 calculates each item included in the first analysis information for the right foot running cycle and the left foot running cycle, 

As to claim 5, Uchida discloses the motion analysis apparatus, wherein the display displays information regarding a brake within the one cycle along with the information regarding the propulsion force (displaying brake amount, par.238, par.275-276 and par.401, fig.22).

As to claim 6, Uchida discloses the motion analysis apparatus, wherein the display displays the information regarding the propulsion force at each predetermined distance within a movement path of the user (advancing direction distance from kicking to landing to determine propulsion efficiency/force is calculated along the running/walking goal, par.287 and par.289, as best seen in fig.28-31, the summary image 403 in fig.58 displays the running path/goal and propulsive force, par.585-586).

As to claim 7, Uchida discloses the motion analysis apparatus, wherein the display displays the information regarding the propulsion force for each predetermined time within a movement period of the user (propulsive force is measured with reaspect to time, as best seen in fig.27-28, and the summary image 463 includes respective numerical values of a "running distance", a "running time", par.385, par.396-399 and user selects a whole analysis screen, displays an average propulsion force and average propulsion efficiency in a plurality of past running items in a time series in order of the date, par.402, similar to summary image 403 in fig.58).

As to claims 9-15, a motion analysis system (the system shown in fig.2, par.174) comprising: the motion analysis apparatus (apparatus 2 shown in fig.2, par.174) according to claims 1, 2, 3, 4, 5, 6 and 7; and the inertial sensor (sensors 12 and 14, par.178-181, fig.2).
Response to Arguments
Applicant’s arguments with respect to claim objections and 112 rejection have been fully considered and are persuasive. The claim objections and 112 rejection have been withdrawn. 

Applicant's arguments filed 01/21/2021 regarding Uchida fails to teach calculating propulsive force for the action of stretching the leg or an ankle have been fully considered but they are not persuasive, because under the broadest reasonable interpretation the claimed subject matter “calculate propulsive force for the action of … stretching the leg or an ankle” in claims 1, 8 and 16 may be interpreted as the action of a player/user kicking the ground while running/walking, as the leg and the ankle are both being stretched in the action of kicking.
 Since Uchida’s invention explicitly teaches calculating both propulsive force 1 (using advanced velocity), and propulsive force 2 (using advanced acceleration) for the action of kicking (par.281-282, fig.27-30), so it can be fairly interpreted that Uchida’s invention teaches the claimed limitation “calculate propulsive force for the action of … stretching the leg or an ankle” in claims 1, 8 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.